PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/356,003
Filing Date: 18 Mar 2019
Appellant(s): Koravadi, Krishna



__________________
Timothy A. Flory (Reg. No. 42,540)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 5th, 2021 appealing from the Final Rejection mailed July 7th, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 7th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Note: The Examiner, in the interest of brevity, cites only the claims rejected which were directly argued by the Appellant and claims referenced (e.g. claim 12 relies on citations in the Rejections of claims 1, 2, and 3) in the Rejection of claims directly argued by the Appellant (e.g. not including dependent claims merely argued for the same reasons as the independent claims).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, US Provisional Application No. 61/895,610, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application fails to disclose any application of a vehicle communication system in a parking application or context.  The 
Thus, the claims do not have adequate written description support in US Provisional Application 61/895,610 and the October 25th, 2013 filing date is NOT afforded to the pending Application.
Regarding claims 2 – 10, 13 – 17, and 19 – 22, the dependent claims do not cure the deficiencies of their respective independent claims from which they depend and thus are NOT afforded the priority date October 25th, 2013 for similar reasons.

The Examiner affords March 3rd, 2014 as the priority date in the instant Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 16 are objected to because of the following informalities:
Regarding claim 10, while a vehicle-to-vehicle system is claimed, the use of intermediate systems / nodes (e.g. park parking facility) are not precluded thus making the metes and bounds unclear / Indefinite as evidence by the “part of a” feature in the claim.
Regarding claim 16, see claim 10 which recites the same / similar limitation and thus is similarly Objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, 14 – 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the metes and bounds of the claimed “information” in step (ii) is Indefinite (in view of antecedent basis issues with the “newly available space” in claim 1).

Claim 6 recites the limitation "an available parking space" in line 2.  There is insufficient antecedent basis for this limitation in the claim (in view of claim 1 “newly available parking space”).
Claim 8 recites the limitation "a newly available space" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "an available parking space" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim (in view of claim 1 “newly available parking space”).
Claim 14 recites the limitation "a newly available space" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "an available parking space" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim (in view of claim 12 “newly available parking space”).
Claim 21 recites the limitation "a newly available space" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6, 8, 9, 14, 15, and 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 6, the claim uses vehicle sensors for parking space detection and reservation, but uses a system at the facility that already performs the functions claimed and has the vehicle make the reservation.  The claim confuses the functions of claim 1 (see (i) and (ii) in a “comprising of” limitation) with those of claim 6 (duplicate system / functions duplicated further confused by the “newly” and “discovered” labels raising antecedent basis issues).  Further, in (i) it is unclear what is making the determination (the facility or the vehicle) and in (ii) the “information” claimed adds no further limitation.
Regarding claim 8, the claim appears to be already recited in the group of independent claim 1 in item (i) thus being redundant.
Regarding claims 14 and 21, see claim 8 for similar reasoning as their respective independent claims recite the feature.
Regarding claim 9, the claim appears to be already recited in the group of independent claim 1 in item (ii) thus being redundant.
Regarding claim 15, see claim 8 for similar reasoning as their respective independent claims recite the feature.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (US PG PUB 2012/0044091 A1 referred to as “Kim” throughout), and further in view of Fokkelman, et al. (US PG PUB 2015/0215779 A1 referred to as “Fokkelman” throughout), Wang, et al. (US PG PUB 2015/0009048 A1 referred to as “Wang” throughout) [Cited in Applicant’s March 18th, 2019 IDS as US PG PUB #21], and Rubin, et al. (US PG PUB 2013/0293394 A1 referred to as “Rubin” throughout).

Regarding claim 1, Kim teaches a parking spot system to identify open and newly / coming open spaces (e.g. when a vehicle is preparing to leave) to communicate to a vehicle.  Fokkelman teaches vehicle communication features (e.g. V2I / vehicle to infrastructure) to include in a vehicle to receive communications regarding parking space availability.  Wang teaches a reservation system to aid in searching for spaces and reserving parking spaces for vehicles.  Rubin teaches the use of a V2V system to find parking spaces or parking spaces becoming available.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Kim’s parking system to include a V2V / V2I communication system (also taught by Rubin) in the vehicle as taught by Fokkelman and to incorporate a reservation system as taught by Wang and using the V2V functions to identify and reserve parking spaces as taught by Rubin.  The combination teaches 
disposing a plurality of sensors at a parking facility that has a plurality of parking spaces, the plurality of sensors having respective fields of sensing that encompass parking spaces at the parking facility [Kim Figures 1 – 2, 4 – 5, and 7 (see at least reference character 400) as well as Paragraphs 27 – 29 and 36; Fokkelman Figures 1 – 2 and 5 (see at least reference characters 20 – 23, 40, 60, and 70) as well as Paragraphs 20, 58 – 64 and 72; Wang Figures 1, 2, 5, and 9 (see at least reference characters 104, 106, 152, 304, 312, and 316) as well as Paragraphs 3 – 5, 40 – 42, and 44 – 48];
capturing data via the plurality of sensors [Kim Figures 1 – 7 and 11 as well as Paragraphs 36 – 43 (identify open and occupied spaces from the sensors) and 51 – 57 (sensors for open / occupied space determination and vehicle movement); Fokkelman Figures 1 – 5 as well as Paragraphs 43 – 45 and 58 – 65 (data on free / occupied spaces collected and distributed); Wang Figures 5 – 8 (see at least reference character 404) as well as Paragraphs 3 – 6 (data capture on space availability) and 44 – 50];
providing data captured by the plurality of sensors to an electronic control unit (ECU) of a parking assist system, the ECU comprising a processor [Kim Figures 1 – 7 (see at least reference characters 200, 300, and 410) as well as Paragraphs 36 – 42, 53, and 57 – 64 (controller to receive data to determine optimal space for vehicle); Fokkelman Figures 1 and 4 – 5 (see at least reference character 120) as well as Paragraphs 53 – 55 and 58 – 65; Wang Figures 3 – 7 (se at least reference characters 200, 201 and 203) as well as Paragraphs 29, 33 – 36 (central processor / CPU / microprocessor implementations for the ECU / controller in a vehicle as an obvious variant of an ECU), 40 – 44 (capture data for system / network), and 53; Rubin Figure 12 (see CPU) as well as Paragraph 160 (processor / ECU part of a V2V / vehicle communication system)];
processing, via the processor at the ECU of the parking assist system, data captured by the plurality of sensors [See the previous limitation regarding providing the data for the system for citations and additionally Kim Figures 2 – 5 and 7 (see at least reference character 104 and 404 as a nexus with Fokkelman and Wang); Fokkelman Figures 1 and 5 (see at least reference character 40) as well as Paragraph 43 (processor implementation of the system); Wang Figures 3 – 5 (see at least reference characters 201 and 203 for processor based system) as well as Paragraphs 29 – 34 (processor / CPU based implementations to receive data to process), 36, and 53 – 58 (processor implementations)];
responsive to processing at the ECU of the parking assist system of the provided data captured by the plurality of sensors, wirelessly communicating via a communication system of the parking assist system information pertaining to available parking spaces at the parking facility [Kim Figures 1 and 7 (see at least reference characters 200 and 300) as well as Paragraphs 57 – 64 (Paragraph 59 teaches “communication wirelessly”); Fokkelman Figures 1 and 4 – 5 as well as Paragraphs 13 – 15 (wireless communications including V21V and V2I), 53 – 55, and 58 – 65; Wang Figures 3 – 5 as well as Paragraphs 28 – 29 (wireless communications used), 33 – 36, and 40 – 44];
disposing a vehicle-based communication system at a vehicle [Kim Figures 1 and 7 – 10 (see at least reference character 100) as well as Paragraphs 28 – 30 (client terminal mounted in a vehicle), 40 – 43 (transmit information to vehicles), and 78 (communication to vehicles); Fokkelman Figures 1, 2, and 5 as well as Paragraphs 12 – 15 (V2V and V2I rendering obvious to one of ordinary skill the vehicle is equipped) and 43 – 45 (communications to / in a vehicle); Wang Figure 1, 2, and 5 as well as Paragraphs 28, 38, 42, 50, and 53 – 56 (communications to a vehicle made wirelessly); Rubin Figures 4 – 5 as well as Paragraphs 160 (V2V in a vehicle) and 184 – 85 (V2V in a vehicle and operation)];
receiving via the vehicle-based communication system of the equipped vehicle the wirelessly communicated information pertaining to the available parking spaces at the parking facility [Kim Figures 6 – 13 as well as Paragraphs 36 – 42 (space selection / deciding available spaces to alert vehicle to), 52 – 55 (communicate soon to be open spaces), and 57 – 65 (select / choose empty / open spaces to park for current vehicle); Fokkelman Figures 1 – 2 and 4 – 5 as well as Paragraphs 15, 43 – 45, and 59 – 67 (communicate wirelessly free  open parking spaces in a lot / garage); Wang Figure 1 – 2, 5 – 7, and 9 as well as Paragraphs 12, 44 – 50 (parking availability communicated with vehicle / garage/ lot / facility)];
receiving via the vehicle-based communication system of the equipped vehicle a wireless communication by a vehicle-based communication system of another vehicle at the parking facility [Kim Figures 1 – 4 (see at least reference characters 102, 302, and 406) as well as Paragraphs 30 – 35, 38 – 39 (communication unit in vehicle), 55 – 60, and 72 – 78 (vehicle information communicated in space determination); Fokkelman Figures 1 and 3 – 5 (see at least reference characters M1, M2, N1, and N2) as well as Paragraphs 15 – 18 and 43 – 47 (V2V system implementation for communication system to relay information from vehicles), 72 – 79 (vehicle parking communicating to others occupying parking space); Wang Figures 1 – 3 and 5 (see at least reference characters 200, 314, and 328) as well as Paragraphs 44 – 50 (communication system between vehicles), 51 – 55 (communication between vehicles regarding parking space information); Rubin Figures 8 and 13 as well as Tables 9 – 10 and Paragraphs 90 – 94, 183, 382, 394, 494, 586 – 589 (communicating with V2V searching for a parking space), and 689 – 698 (V2V system to communication parking space)];
responsive to receiving at the equipped vehicle the wirelessly communicated information pertaining to the available parking spaces at the parking facility, and receiving the wireless communication by the vehicle-based communication system of the other vehicle at the parking facility selecting, via a driver of the equipped vehicle, a target available parking space at the parking facility [Kim Figures 1 – 2, and 6 – 13 as well as Paragraphs 27 – 30, 36 – 43 (selection of optimum parking space as the target space), 53 – 55, 59 – 69 (anticipate opening spots / allows driver to select parking space for vehicle (see at least Paragraphs 64 – 67 for driver selection)), and 77 – 82 (vehicle moving / left / about to leave the parking space detected); Fokkelman Figures 1 – 5 (see at least reference characters 10, 21, and 22) as well as Paragraphs 59 – 67 (multiple spaces considered to select an available space, space going to occupy, or occupied space to communication using the vehicle communication system) and 72 – 77 (alert system to identify parking spaces and permitting user selection of a parking space – nexus with Kim); Wang Figures 5 – 7 and 9 as well as Paragraphs 3 – 6, 44 – 50 (display spaces available for selection by the driver / vehicle); Rubin Figures 4, 8, and 13 as well as Paragraphs 317 (V2V in a parking garage), 377 (including Table 9- signaling about parking lot / space statuses), 382, 394 (signaling information about parking spaces using V2V), 586 – 589 (predicting movement for parking behavior / space occupancy), 642 – 644 (communicating occupying a parking space), 689 – 698 (V2V for hunting / detecting parking spaces)]; 
responsive to selection at the equipped vehicle of the target available parking space, wirelessly communicating to the parking assist system, via the vehicle-based communication system of the equipped vehicle, a signal reserving for the equipped vehicle the selected target available parking space [Kim Figures 1 – 6 and 11 – 13 as well as Paragraphs 35 – 44, 53 – 55 (communicate to serve spots taken / to be taken and selected), 61 – 69 (route created to spot by server when selected by vehicle), 74 – 77 and 82; Fokkelman Figures 1 – 2 and 4 – 5 as well as Paragraphs 58 – 67 (management of parking spaces / reserve spaces when vehicle enters), and 72 – 77 (vehicle alerted to parking space with route given); Wang Figures 1 – 2 and 5 – 7 (see at least reference character 252) as well as Paragraphs 3 – 6, 38 – 44 (reserving parking spaces for approaching / nearing vehicles), and 46 – 52 (reserving parking spaces at the server / control point of the system); Rubin Tables 9 – 10 as well as Paragraphs 90 – 94, 182 – 183 (V2V signaling sparking space information), 392 – 395 (signaling reserving / replying to available parking spaces with a V2V system), 494, 585 – 589 (V2V while vehicle is looking and selecting a parking space), 642 – 644, and 689 – 698 (V2V parking status messages sent)]; and 
wherein the wireless communication by the vehicle-based communication system of the other vehicle comprises at least one selected from the group consisting of (i) information pertaining to a newly available parking space at the parking facility as the other vehicle moves out of that parking space [Kim Figures 7 – 13 (see at least reference characters S1200 and S1300) as well as Paragraphs 42 – 46 (parking space detection and communication), 65 – 69 (detect other vehicle moving out of space and receive communication of newly available space), and 76 – 82 (communicated other car likely to leave space becoming newly available); Fokkelman Figures 1 – 5 (see at least reference characters 10 and 31) as well as Paragraphs 15 – 17 (V2V / V2I system), 18 – 20 (vehicle confirms open / available spaces), 43 – 47 (V2V system implementation for communication system to relay information from vehicles), 59 – 67 (vehicle determines / verifies free / open parking spaces), 70 – 79 (vehicle parking communicating to others occupying parking space and searching for surrounding / open parking spaces); Wang Figures 1 – 3 and 5 (see at least reference characters 200, 314, and 328) as well as Paragraphs 44 – 50 (communication system between vehicles), 51 – 56 (communication between vehicles regarding parking space information); Rubin Figures 8 and 13 as well as Tables 9 – 10 and Paragraphs 90 – 94, 183, 382, 394, 494, 586 – 589 (communicating with V2V searching for a parking space including looking for a parking space), and 689 – 698 (V2V system to communicate parking space occupied / available)], and 
(ii) information pertaining to an available parking space at the parking facility passed by the other vehicle as the other vehicle moves through the parking facility [Kim Figures 6 – 13 (see parking maps with cars moving / exiting parking spaces) as well as Paragraphs 42 – 46 (parking space detection and communication), 60 – 69 (other vehicle moving giving communication to update spaces as other vehicles pass / enter / leave spaces), 70 – 75 (communicated other car spaces becoming newly available or are open), and 77 – 82 (sensing vehicles moving to exit the garage); Fokkelman Figures 1 – 5 as well as Paragraphs 15 – 20 (use of V2V system), 43 – 45 and 49 (communication network with other people / vehicles), 64 – 67 (driver of vehicle leaving garage), and 72 – 79 (V2V used to find spaces); Wang Figures 1 – 3 and 5 (see at least reference characters 200, 314, and 328) as well as Paragraphs 44 – 50 (communication system between vehicles), 51 – 56 (communication between vehicles regarding parking space information); Rubin Figures 8 and 13 as well as Tables 9 – 10 and Paragraphs 90 – 94, 183, 382, 394, 494, 586 – 589 (communicating with V2V searching for a parking space including looking for a parking space including looking for spaces), and 689 – 698 (V2V system to communicate parking space occupied / available)].
The motivation to combine Fokkelman with Kim is to combine features in the same / related field of invention of transportation in which vehicles need to park to accomplish tasks in order to improve time and energy to implement management of free / available parking spaces [Fokkelman Paragraphs 21 – 25, 31, and 35 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
The motivation to combine Wang with Fokkelman and Kim is to combine features in the same / related field of invention of parking space management in order to improve driver / customer satisfaction [Ki [Wang] Paragraphs 2 – 3, 6, and 12 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine Rubin with Wang, Fokkelman, and Kim is to combine features in the same / related field of invention of V2V systems for vehicles [Rubin Paragraph 7] in order to improve content in messages regarding parking spaces to avoid scrapes [Rubin Paragraphs 90 – 94 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Kim, Fokkelman, Wang, and Rubin which will be used throughout the Rejection.

Regarding claim 2, Kim teaches a parking spot system to identify open and newly / coming open spaces (e.g. when a vehicle is preparing to leave) to communicate to a vehicle.  Fokkelman teaches vehicle communication features (e.g. V2I / vehicle to infrastructure) to include in a vehicle to receive communications regarding parking space availability.  Wang teaches a reservation system to aid in searching for spaces and reserving parking spaces for vehicles.  Rubin teaches the use of a V2V system to find parking spaces or parking spaces becoming available.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Kim’s parking system to include a V2V / V2I communication system (also taught by Rubin) in the vehicle as taught by Fokkelman and to incorporate a reservation system as taught by Wang and using the V2V functions to identify and reserve parking spaces as taught by Rubin.  The combination teaches wherein, responsive to the parking assist system receiving from the vehicle-based communication system of the equipped vehicle the wirelessly communicated signal reserving for the equipped vehicle the selected target available parking space, the communication system of the parking assist system wirelessly communicates updated information indicative of the selected target available parking space being reserved [Kim Figures 1 – 6 and 11 – 13 (see at least reference characters 102, 200, 300, and 412) as well as Paragraphs 28 – 30 and 34 – 35 (wireless communication with facility and vehicle), 36 and 40 – 46 (parking space selection and tracking moving vehicles in the facility), 53 – 59 (wireless communication of parking info), 62 – 69 (real time operation and current / updated space information), and 77; Fokkelman Figures 1 – 2 and 5 as well as Paragraphs 15 (V2I / V2V wireless communication system used) and 58 – 67 (managing multiple spaces and updates to find spaces and record reservations); Wang Figures 5 – 9 as well as Paragraphs 28 (wireless communication system), 40 – 41 (monitoring for updates to parking spaces), and 44 – 50 (reserve available parking space and submit registration)].
Please see claim 1 for the motivation to combine Kim, Fokkelman, Wang, and Rubin.

Regarding claim 3, Kim teaches a parking spot system to identify open and newly / coming open spaces (e.g. when a vehicle is preparing to leave) to communicate to a vehicle.  Fokkelman teaches vehicle communication features (e.g. V2I / vehicle to infrastructure) to include in a vehicle to receive communications regarding parking space availability.  Wang teaches a reservation system to aid in searching for spaces and reserving parking spaces for vehicles.  Rubin teaches the use of a V2V system to find parking spaces or parking spaces becoming available.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Kim’s parking system to include a V2V / V2I communication system (also taught by Rubin) in the vehicle as taught by Fokkelman and to incorporate a reservation system as taught by Wang and using the V2V functions to identify and reserve parking spaces as taught by Rubin.  The combination teaches wherein the plurality of sensors at the parking facility comprises a plurality of cameras, and wherein providing the plurality of sensors comprises providing the plurality of cameras at spaced apart locations at the parking facility [Kim Figures 1 – 5 (see at least reference characters 400, 402, and 408 as a nexus with Wang) and 7 – 10 (image displayed of the facility) as well as Paragraphs 35 – 38 (distribution of sensors detecting spaces in a garage) and 48 – 58 (color / light / IR sensor used – nexus with Wang); Wang Figures 1 – 2 and 5 (see at least reference character 152) as well as Paragraphs 3 – 6 (video cameras monitoring parking spaces), 40 – 44, and 48 – 51 (cameras used and distributed around parking facility / spaces – obvious to duplicate in view of Kim (color / image / IR sensors used) at least (see also MPEP2144.04 VI B “Duplication of Parts))].
Please see claim 1 for the motivation to combine Kim, Fokkelman, Wang, and Rubin.

Regarding claim 5, Kim teaches a parking spot system to identify open and newly / coming open spaces (e.g. when a vehicle is preparing to leave) to communicate to a vehicle.  Fokkelman teaches vehicle communication features (e.g. V2I / vehicle to infrastructure) to include in a vehicle to receive communications regarding parking space availability.  Wang teaches a reservation system to aid in searching for spaces and reserving parking spaces for vehicles.  Rubin teaches the use of a V2V system to find parking spaces or parking spaces becoming available.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Kim’s parking system to include a V2V / V2I communication system (also taught by Rubin) in the vehicle as taught by Fokkelman and to incorporate a reservation system as taught by Wang and using the V2V functions to identify and reserve parking spaces as taught by Rubin.  The combination teaches wherein selecting at the equipped vehicle the target available parking space at the parking facility from the multiple available parking spaces comprises selecting at the equipped vehicle as the target available parking space an available parking space of the multiple available parking spaces that is nearest to the equipped vehicle [See claim 4 for teachings of “multiple available parking spaces” for citations and Kim Paragraphs 41 – 42 and 67 teach the selection of the nearest available parking space to the vehicle rendering obvious the design decision and selection form a finite number of possibilities].
Please see claim 1 for the motivation to combine Kim, Fokkelman, Wang, and Rubin.

Regarding claim 6, Kim teaches a parking spot system to identify open and newly / coming open spaces (e.g. when a vehicle is preparing to leave) to communicate to a vehicle.  Fokkelman teaches vehicle communication features (e.g. V2I / vehicle to infrastructure) to include in a vehicle to receive communications regarding parking space availability.  Wang teaches a reservation system to aid in searching for spaces and reserving parking spaces for vehicles.  Rubin teaches the use of a V2V system to find parking spaces or parking spaces becoming available.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Kim’s parking system to include a V2V / V2I communication system (also taught by Rubin) in the vehicle as taught by Fokkelman and to incorporate a reservation system as taught by Wang and using the V2V functions to identify and reserve parking spaces as taught by Rubin.  The combination teaches comprising (i) determining, via a vehicle-based sensor at the equipped vehicle, a discovered available parking space as the equipped vehicle moves through the parking facility [Fokkelman Figures 1 – 5 (see at least reference characters 10 and 31) as well as Paragraphs 15 (V2V / V2I system), 18 – 20 (vehicle confirms open / available spaces), 59 – 67 (vehicle determines / verifies free / open parking spaces), and 70 – 75 (sensors mounted on the vehicle to search surroundings for parking space and determine route to the parking space)], and (ii) wirelessly communicating to the parking assist system, via the vehicle-based communication system of the equipped vehicle, information pertaining to the determined discovered available parking space [Fokkelman Figures 1 – 5 (see at least reference characters 10 and 31) as well as Paragraphs 15 (V2V / V2I system), 18 – 20 (vehicle signals selected open / available spaces), 59 – 67 (vehicle determines parking space and route to get there (e.g. information)), and 70 – 75 (determine route to the parking space as information); Wang Figures 5 – 7 and Paragraphs 40 – 41 and 43 – 50 (communication with the vehicle reserving parking spaces and information to reserve the space)].
Please see claim 1 for the motivation to combine Kim, Fokkelman, Wang, and Rubin.

Regarding claim 8, Kim teaches a parking spot system to identify open and newly / coming open spaces (e.g. when a vehicle is preparing to leave) to communicate to a vehicle.  Fokkelman teaches vehicle communication features (e.g. V2I / vehicle to infrastructure) to include in a vehicle to receive communications regarding parking space availability.  Wang teaches a reservation system to aid in searching for spaces and reserving parking spaces for vehicles.  Rubin teaches the use of a V2V system to find parking spaces or parking spaces becoming available.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Kim’s parking system to include a V2V / V2I communication system (also taught by Rubin) in the vehicle as taught by Fokkelman and to incorporate a reservation system as taught by Wang and using the V2V functions to identify and reserve parking spaces as taught by Rubin.  The combination teaches wherein the wireless communication by the vehicle-based communication system of the other vehicle comprises information pertaining to a newly available parking space at the parking facility as the other vehicle moves out of that parking space [See claim 1 (i) limitation for citations at least and additionally Kim Figures 6 – 13 (see vehicles leaving the parking space) as well as Paragraphs 59 – 69 (anticipate when vehicles will leave) and 77 – 82 (information gathered / collected of a vehicle exiting the garage through the system – nexus with Fokkelman); Fokkelman Figures 1 – 5 (see at least reference characters 10, 21, 22, and 23) as well as Paragraphs 15 – 22 (use of V2V / V2I systems for vehicle locations), 43 – 49 (vehicles located in the garage), 59 – 67 (driver leaving the garage (e.g. vehicle moves out), 72 – 75 (vehicle implementing alerts to depart garage to facility system)].
Please see claim 1 for the motivation to combine Kim, Fokkelman, Wang, and Rubin.

Regarding claim 9, Kim teaches a parking spot system to identify open and newly / coming open spaces (e.g. when a vehicle is preparing to leave) to communicate to a vehicle.  Fokkelman teaches vehicle communication features (e.g. V2I / vehicle to infrastructure) to include in a vehicle to receive communications regarding parking space availability.  Wang teaches a reservation system to aid in searching for spaces and reserving parking spaces for vehicles.  Rubin teaches the use of a V2V system to find parking spaces or parking spaces becoming available.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Kim’s parking system to include a V2V / V2I communication system (also taught by Rubin) in the vehicle as taught by Fokkelman and to incorporate a reservation system as taught by Wang and using the V2V functions to identify and reserve parking spaces as taught by Rubin.  The combination teaches wherein the wireless communication by the vehicle-based communication system of the other vehicle comprises information pertaining to a discovered available parking space at the parking facility passed by the other vehicle as the other vehicle moves through the parking facility [See claim 1 (ii) limitation for citations and additionally Kim Figures 6 – 11 (see parking maps with cars moving / exiting parking spaces) as well as Paragraphs 64 – 73 (vehicles moving / leaving parking spaces detected) and 77 – 82 (sensing vehicles moving to exit the garage); Fokkelman Figures 1 – 5 as well as Paragraphs 15 – 20 (use of V2V system), 43 – 45 and 49 (communication network with other people / vehicles), 64 – 67 (driver of vehicle leaving garage), and 72 – 75 (V2V used to find spaces)].
Please see claim 1 for the motivation to combine Kim, Fokkelman, Wang, and Rubin.

Regarding claim 12, Kim teaches a parking spot system to identify open and newly / coming open spaces (e.g. when a vehicle is preparing to leave) to communicate to a vehicle.  Fokkelman teaches vehicle communication features (e.g. V2I / vehicle to infrastructure) to include in a vehicle to receive communications regarding parking space availability.  Wang teaches a reservation system to aid in searching for spaces and reserving parking spaces for vehicles.  Rubin teaches the use of a V2V system to find parking spaces or parking spaces becoming available.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Kim’s parking system to include a V2V / V2I communication system (also taught by Rubin) in the vehicle as taught by Fokkelman and to incorporate a reservation system as taught by Wang and using the V2V functions to identify and reserve parking spaces as taught by Rubin.  The combination teaches 
disposing a plurality of cameras at spaced apart locations at a parking facility that has a plurality of parking spaces, the plurality of cameras having respective fields of sensing that encompass parking spaces at the parking facility [See claim 1 first limitation and claim 3 for the same / similar limitation for citations or alternatively Kim Figures 1 – 5 (see at least reference characters 400, 402, and 408 as a nexus with Wang) and 7 – 10 (image displayed of the facility) as well as Paragraphs 35 – 38 (distribution of sensors detecting spaces in a garage) and 48 – 58 (color / light / IR sensor used – nexus with Wang); Wang Figures 1 – 2 and 5 (see at least reference character 152) as well as Paragraphs 3 – 6 (video cameras monitoring parking spaces), 40 – 44, and 48 – 51 (cameras used and distributed around parking facility / spaces – obvious to duplicate in view of Kim (color / image / IR sensors used) at least (see also MPEP2144.04 VI B “Duplication of Parts))];
capturing data via the plurality of cameras [See claim 3 in view of claim 1 for the same / similar limitation for citations and alternatively Kim Figures 1 – 5 (see at least reference characters 400, 402, and 408 as a nexus with Wang) and 7 – 10 (image displayed of the facility) as well as Paragraphs 35 – 38 (distribution of sensors detecting spaces in a garage) and 48 – 58 (color / light / IR sensor used – nexus with Wang); Wang Figures 1 – 2 and 5 (see at least reference character 152) as well as Paragraphs 3 – 6 (video cameras monitoring parking spaces), 40 – 44, and 48 – 51 (capturing data with cameras – combinable with Kim’s teaching of color / light / IR sensor used)];
providing data captured by the plurality of sensors to an electronic control unit (ECU) of a parking assist system, the ECU comprising a processor [See claim 1 third limitation for citations in view of the above two citations regarding camera data used];
processing, via the processor at the ECU of the parking assist system, data captured by the plurality of cameras [See claim 1 fourth limitation for citations in view of the first two limitations of claim 12 (this claim) for citations regarding camera data captured as sensor data (e.g. Wang Paragraphs 48 – 51 and Kim Paragraphs 48 – 58)];
responsive to processing at the ECU of the parking assist system of the provided data captured by the plurality of cameras, wirelessly communicating via a communication system of the parking assist system information pertaining to available parking spaces at the parking facility [See claim 1 fifth limitation for citations in view of the first two limitations of claim 12 (this claim) for citations regarding camera data captured as sensor data (e.g. Wang Paragraphs 48 – 51 and Kim Paragraphs 48 – 58)];
disposing a vehicle-based communication system at a vehicle [See claim 1 sixth limitation for citations as same / similar features are claimed];
receiving via the vehicle-based communication system of the equipped vehicle the wirelessly communicated information pertaining to the available parking spaces at the parking facility [See claim 1 seventh limitation for citations as same / similar features are claimed];
receiving via the vehicle-based communication system of the equipped vehicle a wireless communication by a vehicle-based communication system of another vehicle at the parking facility [See claim 1 eighth limitation for citations as same / similar features are claimed];
responsive to receiving at the equipped vehicle the wirelessly communicated information pertaining to the available parking spaces at the parking facility, and receiving the wireless communication by the vehicle-based communication system of the other vehicle at the parking facility selecting via a driver of the equipped vehicle a target available parking space at the parking facility [See claim 1 ninth limitation for citations as same / similar features are claimed];
responsive to selection at the equipped vehicle of the target available parking space, wirelessly communicating to the parking assist system, via the vehicle-based communication system of the equipped vehicle, a signal reserving for the equipped vehicle the selected target available parking space [See claim 1 tenth limitation for citations as same / similar features are claimed]; and
wherein the wireless communication by the vehicle-based communication system of the other vehicle comprises at least one selected from the group consisting of (i) information pertaining to a newly available parking space at the parking facility as the other vehicle moves out of that parking space [See claim 1 last limitation for citations as same / similar features are claimed (see (i) condition)], and 
(ii) information pertaining to an available parking space at the parking facility passed by the other vehicle as the other vehicle moves through the parking facility [See claim 1 last limitation for citations as same / similar features are claimed (see (ii) condition)]; and
wherein, responsive to the parking assist system receiving from the vehicle-based communication system of the equipped vehicle the wirelessly communicated signal reserving for the equipped vehicle the selected target available parking space, the communication system of the parking assist system wirelessly communicates updated information indicative of the selected target available parking space being reserved [See claim 2 for citations as same / similar features are claimed].
Please see claim 1 for the motivation to combine Kim, Fokkelman, Wang, and Rubin.

Regarding claim 14, see claim 8 for citations as the same / similar method steps are recited.
Regarding claim 15, see claim 9 for citations as the same / similar method steps are recited.

Regarding claim 18, Kim teaches a parking spot system to identify open and newly / coming open spaces (e.g. when a vehicle is preparing to leave) to communicate to a vehicle.  Fokkelman teaches vehicle communication features (e.g. V2I / vehicle to infrastructure) to include in a vehicle to receive communications regarding parking space availability.  Wang teaches a reservation system to aid in searching for spaces and reserving parking spaces for vehicles.  Rubin teaches the use of a V2V system to find parking spaces or parking spaces becoming available.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Kim’s parking system to include a V2V / V2I communication system (also taught by Rubin) in the vehicle as taught by Fokkelman and to incorporate a reservation system as taught by Wang and using the V2V functions to identify and reserve parking spaces as taught by Rubin.  The combination teaches 
disposing a plurality of sensors at a parking facility that has a plurality of parking spaces, the plurality of sensors having respective fields of sensing that encompass parking spaces at the parking facility [See claim 1 first limitation for citations as same / similar features are claimed];
capturing data via the plurality of sensors [See claim 1 second limitation for citations as same / similar features are claimed];
providing data captured by the plurality of sensors to an electronic control unit (ECU) of a parking assist system, the ECU comprising a processor [See claim 1 third limitation for citations as same / similar features are claimed];
processing, via the processor at the ECU of the parking assist system, data captured by the plurality of sensors [See claim 1 fourth limitation for citations as same / similar features are claimed];
responsive to processing at the ECU of the parking assist system of the provided data captured by the plurality of sensors, wirelessly communicating via a communication system of the parking assist system information pertaining to multiple available parking spaces at the parking facility [See claim 1 fifth limitation for citations as same / similar features are claimed];
disposing a vehicle-based communication system at a vehicle [See claim 1 sixth limitation for citations as same / similar features are claimed];
receiving via the vehicle-based communication system of the equipped vehicle the wirelessly communicated information pertaining to the multiple available parking spaces at the parking facility [See claim 1 seventh limitation and claim 4 for citations as same / similar features are claimed];
receiving via the vehicle-based communication system of the equipped vehicle a wireless communication by a vehicle-based communication system of another vehicle at the parking facility [See claim 1 eighth limitation for citations as same / similar features are claimed];
responsive to receiving at the equipped vehicle the wirelessly communicated information pertaining to the multiple available parking spaces at the parking facility, and receiving the wireless communication by the vehicle-based communication system of the other vehicle at the parking facility selecting via a driver of the equipped vehicle a target available parking space at the parking facility from the multiple available parking spaces [See claim 1 ninth limitation and claim 4 for citations as same / similar features are claimed where additionally Kim Figures 8 – 10 and Fokkelman Figure 2 teach multiple available spaces in a parking garage / facility to select an available space];
responsive to selection at the equipped vehicle of the target available parking space, wirelessly communicating to the parking assist system, via the vehicle-based communication system of the equipped vehicle, a signal reserving for the equipped vehicle the selected target available parking space [See claim 1 tenth limitation for citations as same / similar features are claimed]; 
wherein the wireless communication by the vehicle-based communication system of the other vehicle comprises at least one selected from the group consisting of (i) information pertaining to a newly available parking space at the parking facility as the other vehicle moves out of that parking space [See claim 1 last limitation for citations as same / similar features are claimed (see (i) condition)], and 
(ii) information pertaining to an available parking space at the parking facility passed by the other vehicle as the other vehicle moves through the parking facility [See claim 1 last limitation for citations as same / similar features are claimed (see (ii) condition)]; and
wherein, responsive to the parking assist system receiving from the vehicle-based communication system of the equipped vehicle the wirelessly communicated signal reserving for the equipped vehicle the selected target available parking space, the communication system of the parking assist system wirelessly communicates updated information indicative of the selected target available parking space being reserved [See claim 2 for citations as same / similar features are claimed].
Please see claim 1 for the motivation to combine Kim, Fokkelman, Wang, and Rubin.

Regarding claim 19, see claim 5 for citations as the same / similar method steps are recited.
Regarding claim 21, see claim 8 for citations as the same / similar method steps are recited.

(3) New Grounds of Rejection
	No new grounds of Rejection are being entered in this Reply.

(4) Withdrawn Rejections
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner.
No Rejections are being withdrawn in this Reply.

(5) Response to Argument
Before the Examiner addresses the arguments, the Examiner addresses other sections of the Appeal Brief filed.
The Examiner has no comment on the statement identifying by name the real party in interest in the brief [Section I: Page 2 lines 1 – 3].
The Examiner concurs with Appellant's statements of related appeals and interferences [Section II: Page 2 lines 4 – 5].

The Appellant provides their interpretation of the independent claims [Section III: Pages 3 – 9].  The Appellant though in making their interpretation contends all of the Provisional Applications filed support the claimed invention, but does not address Examiner’s assertions of the priority date [Section III: Page 3 lines 2 – 8].  Thus, the Examiner assertions on the Priority status is valid as it has not been argued by the Appellant.  Regarding the Appellant’s provided claim interpretation, the Examiner reserves comments and addresses the claim interpretation provided in responding to particular arguments (e.g. prior art or 112 Rejections).

The Examiner responds to arguments made in Section IV [Pages 10 – 47].
Note: The Examiner will number points continuously to arguments of substance and not number points to summaries of arguments, previews of arguments, or Appellant’s presentment of references.  The Examiner will restart numbering the points between Indefinite / 112d Rejections Responses and 103 / Art related Rejections Responses.  Further, Figures are not included in line counts.
Appellant provides a summary of Rejections made in the July 7th, 2020 Final Rejection [Page 10 lines 1 – 11].
Appellant provides a summary of their responses to arguments [Page 10 line 12 – Page 13 line 3].
Appellant provides their brief overview / summary of the references emphasizing Kim Figure 8 [Page 13 lines 4 – 22], Fokkelman Figure 2 [Page 14 lines 1 – 15], Wang Figure 8 [Page 15 lines 1 – 12], and Rubin [Page 15 lines 13 – 18].

Appellant argues against Examiner’s Claim Objections and 112(b) and 112(d) Rejections.
The Examiner observes the Appellant does not argue the 112(b) Rejection of claim 6 for the “information” in step (ii) claimed lacks metes and bounds.  Thus, the 112(b) Rejection of claim 6 should be sustained as Appellant does not argue against the Rejection.
First, the Appellant argues against Examiner’s claim Objections of claims 10 and 16 [Page 15 line 19 – Page 16 line 15].  The Appellant in making arguments attempts to narrows the claim scope the textual language of the claim does not afford.  The Appellant incorrectly construes the Examiner’s Objection where the Examiner noted other systems such as a vehicle-to-infrastructure (V2I) system are encompassed in the “part of” recitation as the vehicles are not confined only to communicate with other vehicles.  Thus, any communication the vehicle performs in which another vehicle receives despite whatever intermediate systems used (e.g. V2I) fall within the scope of claims 10 and 16 in view of the “part of” recitation.
Second, the Appellant contends claim 6 is not Indefinite arguing only the antecedent basis Indefinite Rejection of the claimed “available” parking space [Page 16 line 16 – Page 17 line 8].  However, the Appellant appears to argue there is a difference between a “discovered” and a “newly available” parking space, but does nothing to differentiate the types of parking spaces or show why the labels connote different parking spaces.  One of ordinary skill based in the art even in plain meaning of the terms would readily recognize a newly available parking space as an obvious variant of a discovered parking space (which would naturally be newly available to the driver of the vehicle looking for a parking space).  Further, claim 1 only requires to wireless communication newly available parking space information in which a vehicle receiving would satisfy the vehicle being a sensor for such information [The Examiner notes Appellant’s Specification Figures 5 and 6 contemplate such a situation and further do not show or illustrate a vehicle sensor otherwise looking for a parking spot].
Third, the Appellant contends claim 8 is not Indefinite due to antecedent basis issues and recites from MPEP2173.05(e) [Page 17 lines 9 – 20].  MPEP2173.05(e) also states “Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made.”  Thus, in view of claim 1, the antecedent basis issue raises Indefinite issues as several different types of parking spaces (a parking space, newly available / discovered) are claimed and thus the antecedent basis issue raises to the level of Indefiniteness.
Fourth, the Appellant contends claim 9 is not indefinite for at least reasons given for claim 6 [Page 17 line 21 – Page 18 line 2].  The Examiner disagrees for at least reasons given in the Second point.
Fifth, the Appellant contends claim 14 is not indefinite for at least reasons given for claim 8 [Page 18 lines 3 – 6].  The Examiner disagrees for at least reasons given in the Third point.
Sixth, the Appellant contends claim 15 is not indefinite for at least reasons given for claims 6 and 9 [Page 18 lines 7 – 10].  The Examiner disagrees for at least reasons given in the Second and Fourth points.
Seventh, the Appellant contends claim 21 is not indefinite for at least reasons given for claim 8 [Page 18 lines 11 – 14].  The Examiner disagrees for at least reasons given in the Third point.

Eighth, the Appellant contends claim 6 is a proper dependent claim arguing against the Examiner’s 112(d) Rejection [Page 18 line 15 – Page 19 line 7].  The Examiner disagrees for at least reasons given in the Second point.  Additionally, the Specification is silent as to a “discovered” parking space including how to determine a discovered parking space or using a vehicle sensor to discover a parking space.  Further, the associated descriptions of Figures 5 and 6 in Specification Paragraphs 30 – 36 relies on communications from either vehicles or infrastructure to relay parking spot information and does not rely on sensor information.  Additionally, the steps of claim 6 are already covered in claim 1 as the distinction with the newly available parking space is only obvious variants to one of ordinary skill in the art.
Ninth, the Appellant contends claim 8 is a proper dependent claim arguing against the Examiner’s 112(d) Rejection [Page 19 lines 8 – 26].  The Applicant recites portions of claim 1 (last limitation with items (i) and (ii) and then provides their interpretation of the claim [Page 19 lines 8 – 21], but in their interpretation alleges claim 1 encompasses situation where either case (i) or (ii) is present, but claim 1 only requires “at least one of” which could be both limitation.  However, claim 8 is not authored to enforce both conditions of claim 1 or lacking elements of claim 1 to complete the group.  Claim 8 raises additional issues by reciting a feature not required by claim 1.  Thus, due to the duplicity of claim 1 step (i) and claim 8, claim 8 does not further narrow claim 1.

Tenth, the Appellant contends claims 14 and 21 are not Improper Dependent claims for at least reasons given for claim 8 [Page 20 lines 1 – 6].  The Examiner disagrees for at least reasons given in the Ninth point.
Eleventh, the Appellant contends claim 9 is not an Improper Dependent claims for at least reasons given for claim 8 [Page 20 lines 1 – 6].  The Examiner disagrees for at least reasons given in the Eighth and Ninth point since claim 9 recites the “discovered available parking space” feature thus arguments for claim 6 regarding the feature, lack of support, and antecedent basis issues persist as well.
Twelfth, the Appellant contends claim 15 is not an Improper Dependent claims for at least reasons given for claim 8 [Page 20 lines 1 – 6].  The Examiner disagrees for at least reasons given in the Ninth point.

The Examiner addresses arguments against Rejections based on Prior Art [Pages 21 – 47] and resets the numbers of points.
First, the Appellant makes asserts on requirements of an obviousness type Rejection, previews arguments, and critiques the manner in which the claims were Rejected [Page 21 line 1 – Page 22 line 7].  The Examiner disagrees with the Appellant’s critique, but addresses such critiques regarding particular issues in the more detailed arguments.
Second, the Appellant recites independent claim 1 [Page 22 line 8 – Page 23 line 25] and then provides more critiques in the manner the claims were Rejected citing MPEP706 [Page 23 line 26 – Page 24 line 24 line 10].  The Examiner disagrees and notes the citations in general are within the spirit of the “pertinence of each reference” requirement for citations and annotated with a synopsis and thus conform with CFR 1.104(c)(2) where the annotations satisfy the “clearly explained” requirement of the rule (rule found in MPEP706 as the Examiner can best infer as the Appellant’s argument).  Further, the Examiner observes that given the arguments previously made and the Appellant’s attempt to set a very high level of understanding of one of ordinary skill in the art, that one of ordinary skill would appreciate the citations given as not overbearing / burdensome and their relevance explained in a manner to understand the thrust of the Rejection.  The Appellant appears to want the claims to be readily understood with minimal description or support to one of ordinary skill in the art, but proposes a more stringent and exacting standard on one of ordinary skill in the art’s understanding of references applied against the claims confusing what one of ordinary skill in the art would readily understand.
The Examiner notes while the Appellant is busy critiquing the style of Rejection, the Appellant does not address the proposed combination of Kim with the other references relying on Rubin and Fokkelman for teaching the V2V usage to modify Kim’s system.  Further Wang was relied upon to explicitly modify Kim to incorporate a parking reservation system.
Third, the Appellant argues against Kim [Page 24 line 11 – Page 27 line 3].  The Appellant first argues about the vehicle based communication systems taught by Kim [Page 24 line 16 – Page 25 line 2].  The Examiner observes claim 1 does not require the use of V2V (vehicle to vehicle communications) as the vehicle based communication system includes the use of vehicle to infrastructure systems when affording the claim its broadest reasonable interpretation.  The Examiner observes such distinctions and breadth afforded to the claims prompted Objections to claims 10 and 16 in an attempt to achieve clarity in the claims, but the Appellant declined the opportunity.  Thus, the citations of Kim (e.g. Paragraphs 28 – 20, 40 – 43, 57 – 64, and 78 render obvious vehicle based communication systems rendering obvious the disputed feature recited in claim 1.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., communications “between” vehicles such as V2V communications in claim 1 [Page 24 lines 21 – 28 at least]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Continuing, the Appellant contends Kim doesn’t teach V2V communications with the driver selected parking space [Page 25 lines 3 – 11].  However, as the Examiner previously argued, claim 1 doesn’t require a V2V communication system (not claimed) thus Kim teaches the features of the claim with the driver selecting the parking space in at least Kim Paragraphs 59 – 69.  Further, Rubin and Fokkelman were cited to teach using V2V communications and Wang further teaches a parking space reservation system to modify Kim.
Appellant then contends Kim does not teach the “reserving” feature of claim 1 [Page 25 lines 12 – 25].  However, there is no special functions or processing with the reserved space performed in claim 1 as inferred / implied by the Appellant’s arguments.  Further, Wang was additionally recited at least to render obvious the “reserving” feature of claim 1.  However, in the very reasonable broadest reasonable interpretation of “reserving” of claim 1, the cited teachings of Kim Paragraphs 59 – 69 where the driver selects a parking space and the car taking the driver or giving directions to the parking space is an obvious variant to one of ordinary skill in the art of “reserving” a parking space (e.g. selection of an open space and going to take / claim the parking spot).  Without the space being reserved, the driver / vehicle would be unable to navigate to the selected open space.  Further with Kim Paragraphs 36 – 43 and 65 – 69 automates the parking space selection problem thus rendering obvious manually performing the steps (automating a manual process would be obvious to one of ordinary skill in the art – see at least MPEP2144.04 III).  Additionally Kim Figures 12 – 13 and Paragraphs 77 – 83 renders obvious detecting a vehicle leaving a parking space and then allowing “a desired parking area can be selected” [Kim Paragraph 82] rendering obvious signaling to the server / system and other vehicle selection and reserving a desired parking space by a driver.  Thus, at least Kim renders obvious the reserving of a parking space feature of the claim and communicates the reservation with the parking lot space management system / server (see at least reference character 300).
Appellant continues arguing against Kim alleging the claimed vehicle based communication system is not taught [Page 25 line 26 – Page 27 line 3].  Again, as demonstrate before Kim more than adequately renders obvious the claim since the claim is not constrained artificially based on Appellant’s arguments to just a V2V communication system and V2I (vehicle to infrastructure) systems are permitted within the broadest reasonable interpretation of the claim.  Further, Kim in at least Figure 2 and throughout (at least Paragraphs 31 – 35) renders obvious the use of wireless communications and in Kim Paragraph 69 suggests terminal sin vehicles (thus a V2V communication system).  Since the claims are only comprising the communication, intermediate nodes and servers as those taught by Kim are permitted.

Fourth, the Appellant contends Fokkelman does not teach features of claim 1 and refers to Page 10 of the Final Rejection (but as to what limitation the Appellant is arguing is unclear other than citing Fokkelman Paragraph 64) [Page 27 lines 4 – 17].  The Appellant though overlooks Fokkelman Paragraphs 43 and 67 as teaching features the Examiner relies upon in considering Fokkelman as a whole as structures for the ECU claimed which is merely a processor as recited in claim 1 (Fokkelman Paragraph 43 renders obvious the use of processors in the implementation of their system).  Additionally Fokkelman as a whole and the Figures and Paragraphs 58 – 65 provide context to Paragraph 64 to support Examiner’s characterizations of Fokkelman.
Continuing, the Appellant argues against Fokkelman as not sending and receiving messages [Page 27 line 18 – Page 28 line 5] using vehicle based communication systems.  However, as the Examiner discussed in addressing similar arguments against Kim, claim 1 is not restricted to just V2V communications (see the Third point above and all continuations of the Third point).  Further, while the Appellant cited Paragraph 15 of Fokkelman, the Examiner observes Fokkelman Paragraphs 68 – 69 render obvious various implementations of communications which can modify Kim as well including improving V2I systems.  Considering Fokkelman as whole Figure 3 and Paragraphs 72 – 73 render obvious using V2V and V2I communication systems with vehicle interacting with each other and is combinable with Kim to implement the system as a V2V system to search for available parking spaces.
Appellant continues arguing particular embodiments of Fokkelman as not rendering obvious reserving a parking space [Page 28 line 6 – Page 29 line 2].  While Kim was previously discussed (see Third point) as disclosing the reserving parking space features of the claim including detecting vehicles leaving parking spaces (See Kim Figures 12 and 13 as well as Paragraphs 77 – 83 in which the vehicle movement sensor detects movement of a vehicle leaving a parking space as argued in the Third point).  Fokkelman when considered as a whole in Paragraphs 21 (detect open spaces / vehicle moving out of spaces becoming open), 65 (driver leaves a parking space and the space is recorded as opening / open by the system and communicated to vehicle entering the area – part of the Paragraph 59 – 67 citation given rebutting Appellant’s assertions on Page 28 lines 18 – 23), and 70 – 79 (communicating free / opening parking spaces to a vehicle to occupy as vehicles move).  Thus, Fokkelman in the embodiments and Figures with their related description renders obvious the disputed features claimed.

Fifth, the Appellant argues against the motivation used by the Examiner in combining Kim and Fokkelman [Page 29 lines 3 – 24].  The Appellant a portion of the motivation used in the Final Rejection [Page 29 lines 3 – 5] and then many citations of the MPEP and case law [Page 29 lin3es 6 – 16] and then asserts the combination of references do not teach the features claimed and the motivation is conclusory [Page 29 lines 17 – 24].  However, the Appellant does not appreciate Fokkelman in Paragraphs 31 and 35 disclose the benefits of their system is to save time and energy by improving vehicle routing and management of resources due to registration with infrastructures (e.g. parking space managers).  Fokkelman further in the cited sections render obvious improvements as a matter of routine optimizations to improve communication system functionality and to better manage vehicles in a space / garage.  Additionally the Examiner cited KSR Rationales (D) or (F).  KSR Rationale (D) is met by Fokkelman teaching known techniques in parking space management and communication systems interacting with vehicles (either V2V or V2I as taught by Fokkelman) to incorporate into Kim for improvements (as cited by Fokkelman in at least the cited Paragraphs in the motivation statement) where the results are predictable [Fokkelman Paragraphs 15, 69, 73, and 87 – 88 suggest an easy combination in which the Examiner cited the combination was using the V2V and V2I systems of Fokkelman with the V2I and parking garage / lot arrangement taught by Kim].  KSR Rationale (F) is met by Fokkelman in at least the cite portions and in the teachings of at least optimizations to address market pressures of timeliness at least (see Fokkelman Paragraphs 34 – 36).
The Examiner observes “Once the examiner sets out this prima facie case, the burden shifts to the [applicant] to provide evidence, in the prior art or beyond it, or argument sufficient to rebut the examiner’s evidence” [MPEP 2142 First Paragraph], “Argument does not replace evidence where evidence is necessary” [MPEP2145 I] and “"An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness." [MPEP2145 I].  The Examiner cites the three MPEP section to show the arguments are nothing more than mere contradiction at best to replace arguing the substance of the Rejection or even to illustrate how the references are not combinable.  The Examiner observes the references are combinable as shown in the references themselves (see Fourth and Third points at least) and easily modified (Fokkelman renders obvious various communication systems to use).  Thus, in view of the teachings of the references and breadth of motivations possible, the references are combinable.
The Examiner observes that: “Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. Any rationale employed must provide a link between the factual findings and the legal conclusion of obviousness.” [MPEP2143 I].  Thus, the Examiner is not limited to only the enumerated KSR Rationales, but that the Examiner relied on the facts and teachings of Fokkelman to weigh obviousness in the conclusion Fokkelman motivations modifications of Kim.

Sixth, the Appellant argues against Examiner’s application of Wang for what Wang teaches and the motivation to combine Wang with Fokkelman and Kim [Page 29 line 25 – Page 31 line 21].  The Appellant introduces arguments against Wang [Page 29 line 25 – Page 30 line 12] arguing a cell phone and not the vehicle is used to select / reserve parking spaces.  Contrary to Appellant’s assertions, Wang teaches using vehicles for the communications to reserve parking spaces in at least Wang Paragraph 50.  Thus, in view of the combination of at least Kim, Fokkelman, and Wang so far (and Rubin later further renders obvious using V2V as a “vehicle on-board wireless communication” taught by Wang Paragraph 50 and an obvious variant of the vehicle based communication system recited in the dispute claim), the reserving and sending a signal / communication of a parking space is rendered obvious to one of ordinary skill in the art.  Contrary to Appellant’s assertions [Page 30 lines 13 – Page 31 line 2] in reciting Paragraph 44, Wang as a whole is not considered and Wang Paragraph 50 is ignored in the Appellant’s arguments which renders obvious various implementations including V2I or V2V systems Kim and Fokkelman teach.  As the Appellant continues making assertions with what Wang allegedly (but does not) lack regarding a receiver for the reservation the Examiner again notes Wang Paragraph 50 renders obvious a vehicle based communication system (render obvious what is actually claimed rather than what the Appellant would contend to merely disagree) [Page 30 lines 13 – 19].  Appellant continues citing other portions of Wang such as Paragraph 44 [Page 30 lines 19 – 27] and simply continues to disagree without fully considering Wang as a whole [Page 30 line 28 – Page 31 line 8] or even the proposed combination of Kim’s system modified using communication techniques (e.g. V2V) as taught by Fokkelman (and later discussed by Rubin) and the reservation system as taught by Wang (which can be implement using vehicle based communication systems as well).
Continuing, the Appellant appears to critique or argue against the Final Rejection in the response to arguments [Page 31 lines 9 – 14], but again ignores the cited section from the Final Rejection of Wang Paragraphs 44 – 50 (and in particular Wang Paragraph 50).  Further, the Examiner cited the Appellant did not argue the cited Wang reference previously.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Next (continuing the Sixth Point), the Appellant argues against the motivation to combine Wang with Kim and Fokkelman, alleging a mere conclusory statement was made and ignores the citations of Wang given of Paragraphs 2 – 3, 6, and 12 where the same field of invention is shown (Wang Paragraph 5 – “video based parking occupancy detection systems” and in Paragraph 6 to improve “image assisted parking space availability searching and reservation system and method”) where Wang Paragraph 12 explicitly states the benefits / improvements of Wang’s system leads to “higher customer satisfaction” thus clearly meeting the requirements to cite KSR Rationale (F) also cited and due to the ease of using various communication systems with Wang’s reservation system (at least Wang Paragraph 50) with predictable success (Wang Figures 1 and 2 are considered known / background material) easily meeting the requirements to cite KSR Rationale (D) as also met.
Again, the Examiner observes that: “Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. Any rationale employed must provide a link between the factual findings and the legal conclusion of obviousness.” [MPEP2143 I].  Thus, the Examiner is not limited to only the enumerated KSR Rationales, but that the Examiner relied on the facts and teachings of Wang to weigh obviousness in the conclusion Wang motivations modifications of Kim and Fokkelman.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wang Paragraphs 2 – 3, 5 – 6, and 12 provide motivations to combine the teachings of Wang with Fokkelman and Kim to improve driver / customer satisfaction and improve overall system performance.

Seventh, the Appellant contends Rubin does not teach features of the claim [Page 31 line 22 – Page 32 line 27].  The Appellant provides their brief overview of Rubin [Page 33 lines 22 – 26], repeats the citations given, and focuses arguments only towards Rubin Paragraphs 689 – 693 [Page 31 line 27 – Page 32 line 9] discussing transmission aspects of Rubin.  The Appellant contends Rubin doesn’t render obvious receiving (despite Kim, Fokkelman, and Wang relied upon for receiving at vehicle parking space information) [Page 32 lines 10 – 27].  However, even in Rubin’s Abstract “wirelessly transmitting and receiving messages regarding the status of parking spaces” is contemplated and taught throughout Rubin.  Rubin Paragraph 695 renders obvious vehicles receiving messages / parking space information (The Examiner in the interest of brevity spare the multiple of additional citations of vehicles receiving parking space information through a V2V communication system).  Further, the Appellant argue newly available parking spaces aren’t taught in Rubin despite at least Rubin Paragraphs 585 – 589 (predicting when parking spaces will become available), 692 (available parking spaces), 689 (empty parking spaces), and 690 (“soon be vacated” – a very obvious variant of the claimed newly available parking space to one of ordinary skill in the art).  The Appellant in making assertions about Rubin alleging not teaching newly available spaces (despite the citations with obvious variants listed as somehow the verbatim phrase is required to the Appellant) contends future / opening spaces are somehow not newly available with no metrics for comparison other than the Appellant’s say so and again ignores Kim, Fokkelman, and Wang also teaching the newly available parking space feature.  The Examiner observes Rubin as a whole renders obvious using wireless systems in at least the Abstract, Paragraphs 143, 159 – 160, 282 – 283 (many implementations of communications systems and standards to use with the V2V system taught by Rubin combinable with Kim, Fokkelman, and Wang), 327, and 723.  Thus, contrary to Appellant’s bluster, Rubin discloses and renders obvious the claimed invention especially since a V2V system is clearly used (although not recited in claim 1 as only a vehicle based communication system is required).

Eighth, the Appellant contests the motivation given in combining Rubin with the other references [Page 32 line 28 – Page 33 line 20], critiques the motivations given as merely cursory [Page 33 lines 21 – 23], alleges hindsight reasoning [Page 33 line 24 – Page 34 line 21], and concludes arguments for claim 1 [Page 34 line 22 – Page 35 line 24].
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references [Page 32 line 28 – Page 33 line 23], the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Appellant appears to artificially constrain motivations to cited portions of Rubin and not consider Rubin as a whole where Paragraphs 7 and 90 – 94 were cited (Paragraphs 90 – 94 were also cited in the Rejection thus meets the Appellant’s standards) motivating the use of V2V communication systems to improve parking efficiency (e.g. time considerations) and user / driver satisfaction (similar to Wang).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning [Page 33 line 24 – Page 34 line 21], it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Examiner disagrees with the assertions in the Appellant’s conclusion [Page 34 line 22 – Page 35 line 24] for at least the reasons given in the Third through Seventh points.
The Examiner observes “Once the examiner sets out this prima facie case, the burden shifts to the [applicant] to provide evidence, in the prior art or beyond it, or argument sufficient to rebut the examiner’s evidence” [MPEP 2142 First Paragraph], “Argument does not replace evidence where evidence is necessary” [MPEP2145 I] and “"An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness." [MPEP2145 I].  The Examiner cites the three MPEP section to show the arguments are nothing more than mere contradiction at best to replace arguing the substance of the Rejection or even to illustrate how the references are not combinable.  The Examiner observes the references are combinable as shown in the references themselves (see Third, Fourth, Sixth, and Seventh points at least) and easily modified (Fokkelman and Rubin at least renders obvious various communication systems to use).  Thus, in view of the teachings of the references and breadth of motivations possible, the references are combinable.
The Examiner observes that: “Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. Any rationale employed must provide a link between the factual findings and the legal conclusion of obviousness.” [MPEP2143 I].  Thus, the Examiner is not limited to only the enumerated KSR Rationales, but that the Examiner relied on the facts and teachings of Fokkelman to weigh obviousness in the conclusion Fokkelman motivations modifications of Kim.

Ninth, the Appellant contends the cited references Kim, Fokkelman, and Wang do not teach features of dependent claim 2 [Page 36 lines 1 – 24].  The Appellant introduces the argument [Page 36 lines 1 – 9], repeats citations given [Page 36 line 10 – 14], and repeats a narrow discussion of Wang focused on one particular embodiment using cell phone / hand held communication devices similar to arguments made in claim 1 [Page 36 lines 15 – 20] before concluding arguments [Page 36 lines 21 – 24].  As discussed in the Sixth Point, Wang teaches more than what the Appellant would admit (e.g. vehicle based communication and a reservation system) and further does not want to discuss the real-time operation of at least Kim and Wang.  Further in the arguments directed towards Wang, the Appellant does not want to discuss the “real-time” operation of Wang (Paragraphs 44 – 50) in which the updated information claimed is merely storing the user’s selected parking space which Wang easily teaches in Paragraphs 44 – 50 and making a request which is an obvious variant of the “updated information indicative …” feature claimed.  The Examiner notes the claim only requires information “indicative” of the parking space being reserves which is named “.  Considering Wang as a whole, Wang Paragraphs 51 – 57 teaches the updating features claimed as part of the real-time implementation of the reservation system.  While not explicitly argued, Kim Figures 6 – 8 and Paragraphs 62 – 69 (cited Paragraphs) render obvious a real-time parking information for a user to select the target available space for the system to record (thus the update information is communicated to the server / system).  Further, considering Kim as a whole Figures 11 – 12 and Paragraphs 75 – 77 (in addition to Paragraphs 62 – 69 which were cited) teaches sensing for open parking spaces and takes inputs to reserve parking space status in real-time thus continuously updating the parking reservation system.  While not explicitly argued, when considering Fokkelman as a whole the cited Paragraphs 58 – 67 teach update information sent to the system form a user which including selecting / reserving parking spaces further explained in Paragraphs 73 – 77.

Tenth, the Appellant contends the cited references do not render obvious claims 3 and 4 for at least the reasons given for claim 1 [Page 37 lines 1 – 6].  The Examiner disagrees for at least the reasons given in the Third through Seventh points.
	Eleventh, the Appellant contends the cited references Kim, Fokkelman, Wang, and Rubin do not teach features of dependent claim 5 [Page 37 line 7 – Page 38 line 4].  The Appellant introduces the argument [Page 37 lines 7 – 14], then specifically argues against Kim Paragraphs 41 – 42 [Page 37 lines 15 – 25], and concludes the arguments [Page 38 lines 1 – 4].  However, the Appellant in arguing against Kim cites a “nearest” parking space is taught but not a “closest” [Page 37 lines 15 – 20].  The Appellant is apparently disputing the “as the target available parking space […] that is nearest to the equipped vehicle” of claim 5 where “nearest” is cited in claim 5 and not “closest” as contended by the Appellant.  Further, Kim when considered as a whole renders obvious the optimization to use a nearest / closest parking space (Figures 8 – 9 illustrate this selection) where one of ordinary skill in the art would appreciate Kim suggesting optimization is the nearest / closest parking space / area available.

	Twelfth, the Appellant contends the cited references Fokkelman and Wang do not teach features of dependent claim 6 [Page 38 line 5 – Page 39 line 8].  The Appellant introduces the argument [Page 38 lines 9 – 15], argues against Fokkelman [Page 38 line 14 – Page 39 line 4] and then concludes arguments [Page 39 lines 5 – 8].  The Appellant provides the interpretation of Fokkelman, but disregards the available space determination as an obvious variant of the claimed discovered space determination claimed (see the Second and Eighth Points in the responded to 112 Rejections responded to contending the obvious variants in the labels used for the parking space).  Fokkelman however in at least the disputed cited section uses wireless communications to receive information and uses a GPS (thus using vehicle based sensors as required by the claims to sense positions of newly available / discovering new parking spaces) in the cited Paragraphs 59 – 67 where even Paragraphs 65 – 67 teach / render obvious a driver about to leave the space thus making the space discovered when revealed to vehicles looking for parking spaces.  Fokkelman Paragraphs 70 – 75 were cited and rendered obvious using a vehicle based sensor to discover newly available parking spaces with vehicle mounted distance sensors and V2V or V2I communication systems as least.  The Appellant pans Wang as not being relevant to the claimed features and ignores Wang’s teachings as Wang Paragraphs 43 – 50 renders obvious the use of real-time tracking of parking space availability (see at least Paragraphs 44 – 45) thus rendering obvious the use of sensors to incorporate with Fokkelman’s system to reporting parking space availability with vehicle based sensors to discover newly available parking spaces.
Additionally the Examiner notes Kim, while not explicitly cited in Paragraphs 59 – 69 renders obvious the features claimed as well (determining existing / vehicles warming up to leave parking spaces to become vacant / discovering open parking spaces).

Thirteenth, the Appellant contends the cited references Kim and Fokkelman do not teach features of dependent claim 8 [Page 39 line 9 – Page 40 line 2].  The Appellant introduces the argument [Page 39 lines 9 – 15], contends Kim and Fokkelman do not teach features of claim 8 [Page 39 lines 16 – 24], and then concludes the references do not teach features of claim 8 [Page 39 line 25 – Page 40 line 2].  The Examiner observes in the 112 Rejection Response to Arguments section, the Third and Ninth points are incorporated into this response as claim 8 was Rejected as being an improper dependent claim.  Additionally, the Third through Seventh points (where all references teach sending / receiving information especially Rubin) are incorporated into this response since the Examiner did cite the citations (Kim, Fokkelman, Wang, and Rubin) used in claim 1 limitation (i) are incorporated into the citations for the present claim where Kim and Fokkelman were given as additional citations.  Here again, for the sake of merely arguing the Appellant contends Kim’s teachings (e.g. Paragraphs 77 – 82) of an engine starting is not obvious to one of ordinary skill in the art of a vehicle about to leave / move out of the parking space.  Kim Paragraphs 59 – 69 (and in particular 68 – 69) anticipates vehicles exiting shortly.  The Appellant apparently does not think one of ordinary skill in the art would readily understanding a vehicle exiting a parking space must move out of the parking space as suggested by Kim (and shown in Figures 8 – 13 where S1300 detects vehicle movement included with detecting newly / becoming available parking spaces included in cited Kim Paragraphs 77 – 82).  Further, the Third through Seventh (especially the Seventh Point) shows all references teach / render obvious sending and receiving messages including those related to parking space availability.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Fourteenth, the Appellant contends the cited references Kim and Fokkelman do not teach features of dependent claim 9 [Page 40 lines 3 – 23].  The Appellant introduces the argument [Page 40 lines 3 – 9], contends Kim and Fokkelman don’t’ teach the feature of a vehicle moving through a parking facility [Page 40 lines 10 – 19], and then concludes the references do not teach the features of claim 9 [Page 40 lines 20 – 23].  The Examiner observes that the citations of claim 1 limitation (ii) were incorporated into the Rejection of claim 9 thus for the reasons in the Third through Seventh points are also incorporated into this response.  Further, the response from the Twelfth point is incorporated to address “discovered” spaces.  The citations of Kim and Fokkelman are addition where Fokkelman renders very obvious the use of V2V communications and was to modify Kim’s communication system (Rubin discloses V2V as well which was previously discussed as well to render obvious receiving and transmitting information even though claims 1, 8, and 9 merely requires a vehicle based communication system thus Kim’s V2I systems which receive and transmit (as discussed in the Third and Fourth points) are valid as well.  Additionally Kim renders obvious in the cited sections (Paragraphs 64 – 73 and 77 – 82) detecting vehicles that need to be parked and guiding them to parking spaces.  Kim in Figures 8 – 11 renders obvious vehicles moving through the parking area / garage to parking spaces guided by the system thus receiving and transmitting information via V2I (within the scope of the claim).  Fokkelman in at least the cited sections renders obvious the use of V2V communications additionally in at least Paragraphs 49, and 72 – 75 and teaches a vehicle moving through the garage / leaving the parking space in at least Paragraphs 64 – 67.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Fifteenth, the Appellant contends the cited references do not render obvious claims 10 and 11 for at least the reasons given for claim 1 [Page 37 lines 1 – 6].  The Examiner disagrees for at least the reasons given in the Third through Seventh points.
Sixteenth, the Appellant contends claim 12 is allowable for at least the reasons given for claim 1 [Page 41 line 7 – Page 42 line 23].  The Examiner observes claims 1 – 3 were cited in rejecting claim 12.  Thus, the Examiner refers to the Third through Tenth points and incorporates the response here (claims 1 – 3 rebuttal) as well as the Thirteenth and Fourteenth points (claims 8 – 9 but address claim 1 limitations (i) and (ii) as well).
Seventeenth, the Appellant contends claims 14 – 17 are allowable for at least the reasons given for claims 12 and 8 – 11 as well [Page 42 line 24 – Page 43 line 4].  The Examiner disagree for the least the reasons given in the Third through Tenth and Thirteenth through Fourteen points (rebuttals to claims 1 – 3, 8 – 9, and 12).
Eighteenth, the Appellant contends claim 18 is allowable for at least the reasons given for claims 1 and 12 [Page 43 line 5 – Page 44 line 25].  The Examiner observes claims 1, 2, and 4 were cited in rejecting claim 18.  Thus, the Examiner refers to the Third through Tenth points and incorporates the response here (claims 1, 2, and 4 rebuttal) as well as the Thirteenth and Fourteenth points (claims 8 – 9 but address claim 1 limitations (i) and (ii) as well).
Nineteenth, the Appellant contends claims 19 – 22 are allowable for at least the reasons given for claims 18 and claims 5, 8 and 11 as well [Page 45 lines 1 – 7].  The Examiner disagree for the least the reasons given in the Third through Tenth and Thirteenth through Fourteen points (rebuttals to claims 1 – 3, 8 – 9, and 12).
Twentieth, the Appellant concludes arguments reiterating points made in the detailed arguments for the claims [Page 45 line 8 – Page 46 line 21] and then reiterates their conclusion the references do not render obvious the claims and the claims are allowable [Page 46 line 22 – Page 47 line 11].  The Examiner respectfully disagrees for at least the reasons given in the First through Nineteenth points regarding the prior art Rejections made.

(6) Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        
Conferees:
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                        
/Jamie Atala/
Supervisory Patent Examiner, Art Unit 2486


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.